Citation Nr: 0218027	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  97-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for the residuals of left knee injury, post-
operative, with degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 
percent for instability of the left knee. 

(The issues of entitlement to service connection for a low 
back disorder and a shoulder disorder are undergoing 
additional development at the Board and will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to 
September 1979 and from June 1981 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which granted 
entitlement to service connection for status-post medial 
meniscectomy of the left knee and assigned a 10 percent 
evaluation under Diagnostic Code 5259.  The RO, in an 
October 2001 rating decision, granted a separate 
evaluation for left knee instability and assigned a 10 
percent evaluation under Diagnostic Code 5257.  

The issues are reflected on the first page of this 
decision in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following 
a grant of service connection -- which describes the 
present case -- and a claim for an increased rating of a 
service connected disability.  The Court held that where 
the issue involves an appeal which has been developed from 
the initial rating assigned following a grant of service 
connection, adjudicators must consider whether separate, 
or "staged" ratings may be assigned for separate periods 
of time.  The Court specifically found that framing the 
issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the "entitlement to 
an increased rating" did not sufficiently inform the 
veteran that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.  
Id.  The veteran is not prejudiced by the naming of these 
issues as the Board has not dismissed any issue.  The 
Board notes that CAVC has not provided a substitute name 
for this type of issue.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993).  As the regulations 
and rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the 
initial grant of service connection.

Preliminary review of the record indicates that the RO 
considered referral of the veteran's claim for increased 
evaluations for his left knee disabilities to the VA 
Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  The RO found that the case did not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).

The Board is undertaking additional development on the 
issues of entitlement to service connection for a low back 
disorder and a shoulder disorder pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

FINDING OF FACT

The veteran's left knee disabilities are currently 
manifested by subjective complaints of pain and giving 
away; and objective findings of limitation of motion.  X-
ray evidence shows arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
the residuals, left knee injury, post-operative, with 
degenerative arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5259 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5259 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran perfected an appeal as to the assignment of 
the initial rating following the initial award of service 
connection for left knee disabilities.  Therefore, the 
Board is required to evaluate all the evidence of record.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In addition, the Board 
will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In the 
evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. § 4.40 (2002).  The 
Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2002), painful motion is an 
important factor of disability with any form of arthritis.  
The facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly 
assist the identification.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In VAOPGCPREC 23-97, VA General Counsel held that a 
claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additionally 
disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.

Service medical records show that the veteran sustained an 
injury to the left knee in service and underwent 
arthroscopy and a medial meniscectomy.  At a November 1996 
VA examination, the veteran complained of pain and range 
of motion of the left knee revealed flexion to 70 degrees 
and extension to 180 degrees.  Based on these findings, 
the veteran's service-connected left knee disabilities 
have been rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5259 and 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5257.

Under the Schedule for Rating Disabilities, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2002).  This is the maximum evaluation under 
this Diagnostic Code.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or 
joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 
percent is for application for each major joint or group 
of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

Limitation of flexion of the leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 
percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Limitation 
of extension of the leg to 10 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires a moderate recurrent 
subluxation or lateral instability of the knee.  A 30 
percent evaluation contemplates severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Based on the evidence discussed below, the Board finds 
that the objective findings of the veteran's left knee 
disability do not warrant more than a 10 percent 
evaluation for degenerative arthritis or more than a 10 
percent evaluation for instability of the left knee.  
First, there is no evidence of ankylosis as reflected in 
the veteran's reported range of motion, most recently 
noted to be 0-130 degrees (with 0-140 degrees as 
anatomically normal).

Next, the Board finds that there is no indication for a 
higher rating under DC 5257 on the basis that there is no 
evidence of recurrent subluxation or lateral instability.  
Specifically, while the veteran has reported episodes of 
his knee "collapsing," the most recent VA examination 
report showed that he had "slight" laxity in the anterior 
cruciate and the collateral ligaments were "stable."  
Similarly, a September 2000 VA examination indicated that 
there was no ligament laxity or subluxation.  Therefore, 
despite the veteran's subjective complaints of pain and 
weakness, the Board can find no objective medical evidence 
on which to assign a higher than 10 percent evaluation 
under DC 5257 for lateral instability or recurrent 
subluxation at this time.

The Board has considered all other diagnostic codes 
pertinent to the knee.  There was no evidence of ankylosis 
of the right knee; consequently, Diagnostic Code 5256 is 
not for application.  As there is no objective clinical 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion of the joint, 
Diagnostic Code 5258 is not for application.  As there is 
no impairment of the tibia or fibula, Diagnostic Code 5262 
is also not applicable.  There is no diagnosis of genu 
recurvatum of record.  Thus, an evaluation under 
Diagnostic Code 5263, genu recurvatum, is not applicable.

While, as noted above, the veteran has reported on-going 
pain, the medical records shows no evidence of joint 
inflammation or effusion.  In a September 2000 VA 
examination, a physical examination reflected no evidence 
of an effusion.  Moreover, the most recent VA examiner 
concluded that the veteran's knee joint findings were 
capable of producing a "slight or mild functional loss 
secondary to pain."  Therefore, to the extent that the 
veteran complains of daily pain, the Board finds that it 
is adequately compensated by the assignment of the two 10 
percent disability ratings.  With respect to DC 5259, the 
currently-assigned 10 percent rating is the highest 
available, regardless of the level of disability.  

In evaluating the veteran's left knee disability under DC 
5260 and DC 5261 for limitation of motion, the Board notes 
that the most recent range of motion was reported as 
"complete" at 0-130 degrees.  In a November 1996 VA 
examination, the range of motion of his left knee was 
reported at flexion to 70 degrees and extension to 180 
degrees (parenthetically, the Board interprets this 
finding to mean that extension was anatomically straight 
out from the body which would actually be reported as 0 
degrees, although the leg is at a 180 degree angle from 
the body).  Therefore, even considering the most limited 
range of motion (0-70 degrees), evidence of this more 
limited range of motion would still not support a higher 
rating.  

As noted in the regulations, a higher rating would require 
flexion limited to 45 degrees (noted at 70 degrees), and 
extension limited to 10 degrees (assumed for purposes of 
this decision that the veteran is anatomically normal at 0 
degrees).  Accordingly, the Board can find no basis on 
which to assign a higher rating under either DC 5260 
(limitation of flexion) or DC 5261 (limitation of 
extension).  This finding is further supported by a June 
2001 outpatient treatment note showing that the veteran 
was able to perform calisthenics involving "full body 
movements rotating & bending to pt. capabilities and 
concluding w/a brisk walk at pt. own pace."  Therefore, no 
higher rating is warranted under these diagnostic codes.

The medical evidence shows that any limitation of motion 
that the veteran has in the left knee does not warrant a 
rating in excess of 10 percent, even with consideration of 
38 C.F.R. §§ 4.40 (consider "functional loss" "due to 
pain"), and 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight- bearing", 
incoordination, and excess fatigability).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the 
veteran, and finds that his left knee disability warrants 
no more than a 10 percent evaluation for degenerative 
arthritis and a separate 10 percent evaluation for left 
knee instability under any relevant diagnostic code. 
Therefore, the Board finds that the preponderance of the 
evidence does not support evaluations in excess of 10 
percent for either degenerative arthritis of the left knee 
or instability of the left knee. 

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

First, VA has a duty to provide an appropriate claim form 
and to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue 
as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate his claim by multiple supplemental statements 
of the case.  In particular, the October 2001 supplemental 
statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records 
from any private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran provided authorizations and the private medical 
records were obtained.  The veteran was asked to advise VA 
if there were any other information or evidence he 
considered relevant to his claim so that VA could help him 
by getting that evidence.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO has secured the veteran's service medical records and 
his VA clinical records.  The veteran has not notified VA 
of any additional medical records that have not been 
obtained.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). The 
Board concludes, therefore, that this decision does not 
violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to a rating in excess of 10 
percent for the residuals, left knee injury, post-
operative, with degenerative arthritis, is denied.  The 
claim for entitlement to a rating in excess of 10 percent 
for instability of the left knee is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

